Citation Nr: 1511508	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for recurrent infections.

3.  Entitlement to service connection for leukocytoclastic vasculitis. 


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran submitted a release of information for private treatment records from Neighborhood Healthcare.  The AOJ attempted to obtain these records, but a July 2011 response from Neighborhood Healthcare indicated that VA needed to resubmit its request with a new signed release of information.  This was not done and these records have not been obtained.  On remand, the AOJ should attempt to obtain these and any other relevant outstanding treatment records.

The Veteran has also not been afforded a VA examination to address the etiology of any of his claimed disabilities.  Although there are no inservice findings of these disabilities, the Veteran has claimed that his inservice symptoms of breathlessness and chest pain were symptoms of serum sickness which he claims is the cause of his current disabilities.  A November 2012 letter from his private physician seems to support this theory.  Although this letter is not sufficient to grant service connection, the Board does find that it supports the need for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, reference is made to private treatment records indicating that the Veteran is "on disability" for his rheumatoid arthritis.  See, e.g., private treatment record, December 2005.  Although the treatment record does not specifically state that the Veteran receives disability benefits from the Social Security Administration (SSA), it certainly raises this possibility, as do other treatment records referencing the Veteran's Medicare coverage.  There is no indication that the AOJ attempted to clarify whether the Veteran received SSA disability benefits or to obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, the AOJ should attempt to obtain any relevant SSA records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine whether he is in receipt of SSA disability benefits related to his rheumatoid arthritis, recurrent infections, and/or leukocytoclastic vasculitis.  If the Veteran responds in the affirmative or fails to respond, appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

After making reasonable efforts, if the AOJ cannot obtain these records, it must specifically document the attempts that were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AOJ must then: (a) notify the Veteran of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and ask him to provide an signed release of information (VA Form 21-4142) for treatment records from any facilities or treatment providers that are relevant to his claims.  He should specifically be requested to submit a new release for treatment records from Neighborhood Healthcare.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address his rheumatoid arthritis, recurrent infections, and leukocytoclastic vasculitis.  The examiner must review pertinent documents in the Veteran's claims file, including any newly associated SSA or treatment records.  This must be noted in the opinion report.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed rheumatoid arthritis, recurrent infections, and/or leukocytoclastic vasculitis were caused or aggravated by active service.  The examiner should specifically address the Veteran's argument that his shortness of breath and chest pain in service were symptoms of serum sickness from air gun vaccinations and that this has resulted in his current disabilities.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims for service connection for rheumatoid arthritis, recurrent infections, and/or leukocytoclastic vasculitis should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

